Citation Nr: 1411575	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-10 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffers from hypertension which is the result of his service-connected PTSD.  

The Veteran was afforded a VA examination in August 2010 to address the etiological relationship, if any, between his hypertension and PTSD.  There, the examiner opined that the Veteran's "hypertension is not due to the effects of posttraumatic stress disorder."  

The Board notes that secondary service connection may be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995).  Because no opinion has been provided as to whether the Veteran's hypertension is aggravated by his PTSD, the Board is unable to determine whether secondary service connection is warranted.  As such, the Board agrees with the argument of the Veteran's representative.  See June 2012 Informal Hearing Presentation.  Thus, an opinion addressing whether the Veteran's PTSD aggravates his hypertension is necessary prior to the Board's consideration of this issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's hypertension and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Return the claims folder to the examiner who provided the August 2010 VA examination.  After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected PTSD aggravated (increased in disability beyond the natural progression) his hypertension?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability. 

If the examiner who provided the August 2010 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion.  An additional examination should be scheduled if deemed necessary by the examiner. 

The rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


